Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT TO FORBEARANCE AGREEMENT

 

This AMENDMENT TO FORBEARANCE AGREEMENT (this “Amendment”) is entered into as of
October 14, 2018, by and among Egalet Corporation, a corporation organized under
the laws of Delaware (the “Company”), the Guarantors (together with the Company,
the “Obligors”) and the undersigned beneficial holders or investment managers or
advisors for such beneficial holders (the “Supporting Holders”) of the Company’s
13% Senior Secured Notes (the “Secured Notes”).  Capitalized terms used but not
defined herein shall have the meanings assigned to such terms in the Forbearance
Agreement.

 

WHEREAS, the Obligors and the Supporting Holders are parties to that certain
Forbearance Agreement, dated as of September 18, 2018, (the “Forbearance
Agreement”) pursuant to which, among other things, the Supporting Holders party
thereto agreed, subject to the terms and conditions set forth therein, to
forbear from exercising their Rights and Remedies against the Obligors solely
with respect to the Specified Default during the Forbearance Period; and

 

WHEREAS, the Obligors have requested that the Supporting Holders agree to amend
the Forbearance Agreement as more particularly set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

SECTION I.  AMENDMENT

 

1.01                        Section 2.02(a) of the Forbearance Agreement is
hereby amended by deleting the reference to “October 14, 2018” in clause
(i) thereof and replacing it with “October 21, 2018.”

 

SECTION II.  AGREEMENTS AND ACKNOWLEDGEMENTS.

 

2.01                        Each Obligor hereby agrees, confirms and
acknowledges as follows:

 

(a)                                 As of the date hereof, (i) each Obligor is
in compliance with all of the terms and provisions set forth in the Forbearance
Agreement, as amended by this Amendment, and (ii) other than the Specified
Default, no Event of Default has occurred and is continuing under the Secured
Notes.

 

(b)                                 The representations and warranties set forth
in the Forbearance Agreement are true and correct with the same effect as though
such representations and warranties had been made on the date hereof; provided,
that the Company will be required to file an additional Current Report on
Form 8-K with the Securities and Exchange Commission (in a manner that complies
with Section 4.04 of the Agreement) with respect to its entry into this
Amendment.

 

(c)                                  The Forbearance Agreement, as amended by
this Amendment, has been duly executed and delivered on each Obligor’s behalf by
a duly authorized officer, and constitutes each Obligor’s legal, valid and
binding obligation enforceable in accordance with its terms.

 

--------------------------------------------------------------------------------


 

SECTION III.  MISCELLANEOUS

 

3.01                        Governing Law; Jurisdiction; Waiver of Jury
Trial, etc.  Sections 7.03, 7.05, 7.08 and 7.10 of the Forbearance Agreement
shall apply mutatis mutandis to this Amendment.

 

3.02                        Effect on Forbearance Agreement.  Except as
specifically amended hereby, the terms and provisions of the Forbearance
Agreement are in all other respects ratified and confirmed and remain in full
force and effect without modification or limitation.  This Amendment is not
intended to be, nor shall it be construed to create, a novation, a waiver or
accord and satisfaction of the Forbearance Agreement or any obligations
thereunder.  No reference to this Amendment need be made in any notice, writing
or other communication relating to the Forbearance Agreement, and any such
reference to the Forbearance Agreement is deemed to be a reference thereto as
amended by this Amendment.

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

EGALET CORPORATION

 

 

 

 

By:

/s/ Robert S. Radie

 

 

Name: Robert S. Radie

 

 

Title: Chief Executive Officer

 

 

 

 

EGALET US INC.

 

EGALET LTD.

 

 

 

 

By:

/s/ Robert S. Radie

 

 

Name: Robert S. Radie

 

 

Title: Chief Executive Officer

 

[Signature Page to Amendment to Forbearance Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

[NOTEHOLDER]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Supporting Holder’s principal amount of Secured Notes:

 

$              

 

[Signature Page to Amendment to Forbearance Agreement]

 

--------------------------------------------------------------------------------